DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2014/0072144).
Wu teaches a multiplexing device (figure 3) of a transmission line (between 344 and 320), the transmission line comprising a first connection terminal (terminal that is within 344 and connected to PT which relates to applicants’ 31) and a second connection terminal (PT which relates to applicants’ 32) opposite to each other, the multiplexing device of the transmission line at least comprising: a first switch unit (SW1) coupled between the first connection terminal (terminal that is within 344 and connected to PT which relates to applicants’ 31) of the transmission line and a first circuit (Vdd1); a second switch unit (SW2) coupled between the first connection terminal (terminal that is within 344 and connected to PT which relates to applicants’ 31) of the transmission line and a second circuit (Vdd2); a first control signal and a second control signal, wherein the first control signal is configured to switch on the first switch unit, as well as switch off the second switch unit  to make the first connection terminal of the transmission line be electrically coupled to the first circuit; the second control signal is configured to switch off the first switch unit, as well as switch on the second switch unit, to make the first connection terminal of the transmission line be electrically coupled to the second circuit (paragraph 38 teaches that the Switches SW1 and SW2 are never turned on at the same time and the first sentence of paragraph 35 teaches that the control unit switches on “one” of the supply voltages according to the control signal CRT). 

Although Wu does not specify a control unit electrically coupled to the first switch unit and the second switch unit, the examiner is relying on common knowledge that it is well known that control signals are supplied by a control unit (i.e. figure 2 of Wu teaches that it is well known that the control signal be supplied by a control circuit (242)). 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention,  would have found it obvious to use a controller for the purpose of providing the control signals and one of ordinary skill could have combined the elements by known coupling methods with no change in their KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to the connection interface comprising a terminal to which the second connection terminal of the transmission line is electrically coupled, PT is connected to the element 320, which there is inherently some type of connection interface so that the line and the voltage amplifier can be connected.
	
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2014/0072144) as applied to claims 1 and 11 above, and further in view of Mendoza (20155/0194809) or in the alternative, Mendoza in view of Wu. 
Although Wu does not specifically teach that his system sends either DC power signals or communications signals, Mendoza teaches that it is well known to send DC power signals in a first mode and communications signals in a second mode. In that both Wu and Mendoza teach that either one type of signal or another are sent at each time, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to utilize the switching device of Wu for the purpose of sending either power or communication signals as taught by Mendoza since Mendoza teaches similarly sending only one signal at a time in a manner similar to Wu and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the alternative, it would have been obvious to use the switch element of Wu to supply only one signal in each mode as taught by both Mendoza and Wu.
Although Mendoza does not specify that his signals are “high speed”, this is a relative term. Further, the examiner is relying on common knowledge in the art that it is well known to send signal at high speeds in order to communicate in a fast, effective manner. 
Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wu in view of Mendoza do not teach, nor render obvious, wherein the multiplexing device of the transmission line further comprises a conduction suppression circuit electrically coupled between the first circuit and the first switch unit, wherein the conduction suppression circuit is configured to filter high-frequency harmonics.
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883